 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdictional grounds.Our Rules and Regulations governing Advis-ory Opinion procedures were formulated after the Landrum-Griffinamendments of 1959 to inform State courts and agencies whether theBoard in given circumstances would assert jurisdiction under its dis-cretionary commerce standards and thus aid them in determining theirown jurisdiction.'But, where as here, in a statutory representationproceeding (Case No. 2-RM-1376), the Board's denial of the appealhas administratively affirmed the Regional Director's dismissal onjurisdictional grounds and has, in effect, determined the same juris-dictional question underlying the petition for Advisory Opinionherein, no practical or useful purpose would be served by having theBoard issue an Advisory Opinion; and the underlying purpose of theAdvisory Opinion procedures would be better served, without neces-sary duplication and possible confusion, if this petition for AdvisoryOpinion were dismissed 2For these reasons, we shall dismiss thePetition for Advisory Opinion herein.[The Board dismissed, for the reasons set out above, the Petition forAdvisory Opinion.]1Maitre'D Restaurant,145 NLRB 1161.2 SeeMaitre'D Restaurant,supra.Sprinklers Fitters Union Local No. 709,affiliated with The UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and CanadaandA-1 Mechanical ContractingCo.Case No. 21-CC-749.May 6,1965DECISION AND ORDERUpon a charge filed on April 24, 1964, and a first amended chargefiled on July 1, 1964, by A-1 Mechanical Contracting Co., the GeneralCounsel of the National Labor Relations Board, by the Regional Direc-tor for Region 21, issued a complaint dated July 20, 1964, againstSprinklers Fitters Union Local No. 709, affiliated with The UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, herein calledRespondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the mean-ing of Section 8(b) (4) (i), (ii) (A) and (B) of the National LaborRelations Act, as amended.Copies of the complaint and notice ofhearing were duly served upon the parties. The Respondent filed ananswer denying the commission of the alleged unfair labor practices.On September 21, 1964, the parties filed a motion to transfer proceed-ings to the Board together with a stipulation of facts.The parties152 NLRB No. 45. SPRINKLERS FITTERS UNION LOCAL NO. 709, ETC.441agreed that the formal papers and stipulation of facts, including theexhibits attached thereto, constitute the entire record in this case, andthat no oral testimony is necessary or desired by any of the parties.The parties waived a hearing before a Trial Examiner, the making offindings of fact and conclusions of law by a Trial Examiner, and theissuance of a Trial Examiner's Decision, and submitted the case forfindings of fact, conclusions of law, and an order directly by theBoard.The parties waived oral argument and requested the Boardto set a time for the filing of briefs.By Order dated September 28, 1964, the Board granted the motionof the parties and made the stipulation a part of the record herein.Pursuant to such motion, the Board transferred the proceeding to, andcontinued it before, the Board.The Board fixed a time for the filingof briefs and thereafter the General Counsel and the Respondent filedbriefs.Upon the basis of the aforesaid stipulation and the entire record inthe case, including the charge, the complaint and answer, and thebriefs, the Board 1 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESINVOLVEDAt all times material herein, A-1 Mechanical Contracting Co.,herein called A-1, has been engaged in the Southern California areain installing automatic fire sprinkler systems at construction projectsof the general contractors named below. In the course and conductof its business operations, for these and other general contractors, A-1annually purchases and receives goods, materials, and supplies origi-nating outside the State of California valued at substantial amounts.At all times material herein, Prestige Development Company, hereincalled Prestige; R.E.A. Enterprises, herein called R.E.A.; Pais Broth-ers Construction, herein called Pais; and St. Andrews Apartments, ajoint venture, herein called St. Andrews; have been engaged at LosAngeles, California, as general contractors in the building and con-struction industry, and as owner-builders of various construction proj-ectsin the Southern California area.At all times material herein, International Investment & Construc-tion Corporation, herein called International, has been engaged atSanta Monica, California, as a general contractor in the building andconstruction industry, and as a contractor on a construction project inSanta Monica, California.For use at their respective projects at which A-1 installed sprinklersystems, Prestige, R.E.A., International, Pais, and St. Andrews have,"Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [ChairmanMcCulloch andMembers Brown and Jenkins]. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDin theaggregate,purchased and received during an appropriate 12-month period goods, materials, and supplies, valued in excess of $507-000 which were either shipped directly from outside the State of Cali-forniato said projects or were obtained from concerns in Californiawhich obtained such.goods, materials, and supplies directly frompoints outside the State of California.Grinnell Company of the Pacific is a California corporation with itsprincipal place of business in Los Angeles, California. It is A-1'smajorsupplier of pipe.Grinnell annually purchases goods valued inexcess of $50,000 a year from points outside the State of California.The parties stipulated, and we find, that A-1, Prestige, R.E.A., Inter-national, Pais, and St. Andrews are engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.We also find that Grin-nellis engaged in commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the policies of the Act toassertjurisdiction?H. THE LABOR ORGANIZATION INVOLVEDSprinklers Fitters Union No. 709, affiliated with The United Associa-tion of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, is a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESAt all times material herein, the Respondent has demanded that A-1enter into a collective-bargaining agreement with it which contains,inter alia,the following clauses :SECTION 2JURISDICTION OF WORK3.If any of the work described in paragraph 2 3 of this sectionon a construction project is performed by other than employeescovered by this Agreement, the Union shall be free to withdrawemployees covered by this Agreement from the individual projectuntil the work assignments have been corrected.4.Any Contractor who sub-contracts work covered by thisAgreement shall sublet said work to a contractor signatory to thisAgreement.A-1 has refused to accede to Respondent's demands, and is not a sig-natory to a collective-bargaining agreement with the Respondent.2Madison Building&Construction Trades Council,et al.(Wallace Hildebrant & JohnKiefer, d/b/a H & K LathingCo., et al ), 134 NLRB 517.s Paragraph 2 of section 2 of the agreement prow ides, in substance, that the work ofsprinkler fitter and/or apprentice shall consist of the installationof fire-protection andfire-control systems. SPRINKLERS FITTERS UNION LOCAL NO. 709, ETC.443On or about April 9, 1964, Jack T. Lyons, an agent of the Respond-ent, appeared at the Prestige project in Sherman Oaks, California, andtold Raymond Lankoford,Prestige's project superintendent,that A-1,which was then working at the project, was not a union shop and hetherefore would have to put a picket on the job unless Lankofordremoved A-i from the job.At approximately noon, one of the lathingemployees then working at the jobsite told Henry Corey an employeeof A-1,but not a member of Respondent,that he had been informed thejob was going to be picketed.At approximately 2 p.m., while thelathers and other employees were still working on the project, Lyonsbegan picketing the project with a sign which stated:"A-1 Mechanicalunfair to Local 709,nonunion."Lankoford asked Corey and PinkTurner, another A-1 employee who was also not a member of Respond-ent, to leave the job immediately.At the request of Prestige,A-1 with-drew from the project until April 23,1964. On that date,A-1 returnedto the project to complete its work, and Lyons informed Prestige hewas going to picket the job.Jona Goldrich,president of Prestige,advised Lewis, the sole proprietor of A-1, by telegram not to continueat the project until A-1 had"clearance"from the Respondent.OnApril 24, Lyons appeared at the project and told Goldrich that Lewisdid not have a contract and was nonunion;that if A-1 worked on thejob he was going to picket the job; and that he would picket all thejobs that Lewis worked on. Goldrich requested Lewis and his men toleave the project.By letter dated that same day, Goldrich confirmedhis telegraphic request of April 23, that A-1 stop work until the "dif-ferenceswith the Unionhave been settled."In February 1964 Lyons appeared at R.E.A. project on North Bron-son Avenue in Los Angeles,California,and told Robert Reinig, theR.E.A. project superintendent, that R.E.A. should not use A-i, whichwas then working at the project,and that the project would be picketedif he used A-l.In February 1964 Lyons appeared at the International project atSanta Monica, California,and told Floyd Stinson,International'ssuperintendent at the project,that Lewis and his men, who were thenworking at the project,were not union members and had not signedwith the Respondent;that plumbers on the project would not workwith the nonunion fitters; and that a picket line would be put on theproject if Stinson continued to use A-1.On or about April 20, 1964, Lyons appeared at the Pais project inSanta Monica, California,and told Al and John Pais that A-1, whichwas then working at the project,was nonunion and had nonunion men;that he was going to call and have a picket at the job;and that to pre-vent the picket they would have to pull A-1 off the job.Lyons alsoapproached a truckdriver employed by the Grinnell Company of thePacific who was making delivery to the project for Grinnell. Lyons 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentified himself and told the driver not to unload the truck. Lewisand his employees then unloaded it.On April 22, 1964, Lyons againtold Al Pais the project would be picketed.The Pais brothers thenasked the A-1 employees to leave the project. Corey was given a note,signed by John Pais which states : "I have requested Hank to pull offthe job on account of Union pickets."On or about April 10, 1964, Lyons appeared at the St. Andrews proj-ect in Los Angeles, California, and told Joseph Glikman, a partner inthe St. Andrews joint venture, that A-1 did not have a contract withany union and he was not going to let A-1 work on the building. Lyonstold Glikman that he would throw a picket line around the building ifGlikman permitted Lewis to work on it, because A-1 did not have acontract with the Union. Lyons further told Glikman he better getrid of A-1 and that there were 14 other builders in the same position.,On or about April 20, 1964, Lyons again appeared at the project, andtold Glikman he had just come from the San Fernando Valley wherehe had closed down Goldrich's Prestige project. Lyons said the proj-ect would be picketed if Lewis' men were found in the building.It is not disputed, and we find, that by picketing the Prestige projectand by inducing Grinnell's driver at the Pais project not to unload itstruck, the Respondent induced and encouraged individuals employedby Prestige, Grinnell, and other persons, to engage in a strike withinthe meaning of Section 8(b) (4) (i) of the Act; and by threatening topicket the projects as described above for doing business with A-1, theRespondent threatened, coerced, and restrained Prestige, International,Pais, R.E.A., and St. Andrews, all of whom are persons engaged incommerce, within the meaning of Section 8 (b) (4) (ii). The remainingissues are whether such conduct by the Respondent was for an objectproscribed by subsections (A) and (B) of Section 8(b) (4).Section 8(b) (4) (A) prohibits such conduct where an object thereofis forcing or requiring an employer to enter into any agreement pro-hibited by Section 8(e); i.e., an agreement in which an employerceases or refrains, or agrees to cease or refrain, from doing businesswith any other person. The parties herein stipulated, and we find, thatan object of Respondent's conduct was to force or require A-1 to enterinto the agreement referred to above, and that such agreement, ifentered into, would require A-1 to cease or refrain from doing businesswith other persons not signatory to said agreement. It is clear, there-fore, that the agreement is one which, in ordinary circumstances, isprohibited by Section 8 (e) of the Act. The Respondent contends, how-ever, that both clause 3 and 4 of section 2 of the agreement, the allegedlyunlawful clauses, are protected by the construction industry provisoof Section 8(e), which provides as follows:Nothing in [Section 8 (e) ] shall apply to an agreement betweena labor organization and an employer in the construction industry SPRINKLERSFITTERS UNION LOCALNO.709, ETC.445itrelating to the contracting or subcontracting of work to be done atthe site of the construction, alteration, painting, or repair of abuilding, structure, or other work.In clause3, the employer agrees, in substance, that his employees mayrefuse atthe behest of the Respondent to work on any constructionproject where any sprinkler-fitter system installation work is per-formed by employees not covered by the agreement. Thus, this clauseprovides that its prohibition against subcontracting to nonsignatoryfirms may be enforced by economic action, which is contrary to Sec-tion8 (b) (4) (B) of the Act .4 It is therefore not protected by the pro-viso to Section 8(e).5 In these circumstances, the Respondent's con-duct as set forth above, insofaras itwas for the object of forcing A-1to agree to clause 3, constituted a violation of Section 8(b) (4) (i) and(ii) (A) of the Act.Clause 4 provides, in effect, that A-1 will not subcontract work cov-ered by the agreement to any contractor who is not a signatory to theagreement.Clause 2 describes the work covered by the agreement asthe installation of fire-protection and fire-control systems. Such workis done only at the site of construction, alteration, or repair of build-ings, structures, or other work, as contemplated by the proviso.More-over, insofar as the stipulated facts show, A-1 is engaged only ininstallingautomatic fire sprinkler systems at construction projects.Clause 4 clearly, therefore, constitutes an agreement between partiesin the construction industry and relates to the subcontracting of workat the jobsite.Moreover, unlike clause 3, clause 4 does not providefor its own enforcement by theuse ofeconomic force prohibited bySection 8(b) (4) (B). In these circumstances, we find that clause 4 isprotected by the proviso and is therefore not prohibited by Section8 (e). Insofar as the Respondent's picketing and threats to picket hadas anobject forcing A-1 to enter into clause 4, therefore, such conductwas not violative of Section 8 (b) (4) (i) or (ii) (A) of the Act .6The parties stipulated, and we find, that an object of Respondent'sconduct was to force or require Prestige, R.E.A., International, Pais,St. Andrews, and other persons who were neutral contractors to ceasedoing business with A-1, an existing and identified nonunion subcon-tractor.In these circumstances, we find that by such picketing andthreatening to picket for the aforesaid object, the Respondent violatedSection 8(b) (4) (i) and (ii) (B) of the Act.7INortheastern Indiana Building and Construction Trades Council(Centlivre VillageApartments),148 NLRB 854.5Muskegon Bricklayers anion #5, etc.(Greater Muskegon General ContractorsAsso.clation).152 NLRB 360.9Northeastern Indiana Building and Construction Trades Council(Centlivre Village:Apartments),supra.4CfNortheasternIndiana Building and Construction Trades Council(Centlivre VillageApartments),supra. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occur-ring inconnection with the operations of the companies hereininvolved, have a close, intimate, and substantial relation to trade, traf-fic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in activities whichviolate Section 8 (b) (4) (i), (ii) (A) and (B) of the Act, we shall orderit to cease and desist therefrom and to take certain affirmative actionto effectuate the purposes of the Act.Upon the basis of the foregoing facts and the entire record in thiscase, the Board makes the following:CONCLUSIONS OF LAW1.A-1 Mechanical Contracting Co., Prestige Development Com-pany, R.E.A. Enterprises, International Investment & ConstructionCorporation,PaisBrothers Construction, St. Andrews Apartments,and Grinnell Company of the Pacific are each engaged in commercewithinthe meaningof Section2(6) and(7) of the Act.2.The Respondent is a labororganizationwithin the meaning ofSection 2 (5) ofthe Act.3.By inducing and encouraging employees of Prestige Develop-mentCompany and Grinnell Company of the Pacific to engage instrikes orrefusals inthe course of their employment to perform serv-ices, and by threatening, coercing, and restraining those companies,R.E.A. Enterprises, International Investment & Construction Corpo-ration, Pais Brothers Construction, and St. Andrews Apartments, toceasedoing business with A-1 Mechanical Contracting Co., with anobject of forcing and requiring A-1 Mechanical Contracting Co., toenter into an agreement which is prohibited by Section 8(e) of theAct, and with the further object of forcing and requiring those com-panies tocease doing businesswith A-1 Mechanical Contracting Co.,the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (i), (ii) (A) and (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commercewithin the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the NationalLaborRelations Act, asamended,the National Labor Relations Board hereby ordersthat the SPRINKLERS FITTERS UNION LOCAL NO. 709, ETC.447Respondent, Sprinklers Fitters Union Local No. 709, affiliated withThe United Association of Journeymen and Apprentices of the Plumb-ing andPipefitting Industry of the United States and Canada, its offi-cers, agents, and representatives, shall :1.Cease and desist from inducing or encouraging employees of Pres-tige Development Company, Grinnell Company of the Pacific, or anyother employer engagedin commerceor an industry affecting com-merce, to engage in a strike or refusal in the course of their employ-ment to use, transport, or otherwise handle or work on any goods, arti-cles,materials,or commodities, or to perform any services; or fromthreatening, coercing, or restraining those companies, R.E.A. Enter-prises, International Investment & Construction Corporation, PaisBrothers Construction, St. Andrews Apartments, or any other personengagedincommerce or in an industry affecting commerce, by picket-ing, or threats of picketing, where an object thereof is either to forceor require any person to enter intoan agreementwhich is prohibitedby Section 8(e) of the Act, or to force or require any person to ceasedoing business with A-1 Mechanical Contracting Co.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post at the Respondent's business offices and meeting halls inLos Angeles, California, copies of the attached notice marked "Appen-dix." 8Copies of said notice, to be furnished by the Regional Directorfor Region 21, shall, after being duly signed by the authorized repre-sentative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 consec-utive days thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken to insure that the notices are not altered, defaced, or covered byany other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for Region 21 for posting by Prestige Development Company,Grinnell Company of the Pacific, International Investment & Con-struction Corporation, Pais Brother Construction, St. Andrews Apart-ments,and A-1 Mechanical Contracting Co., the companies willing, atall places where notices of said companies to their employees are cus-tomarily posted.(c)Notify the Regional Director for Region 21, in writing, within10 days from the date of this Decision and Order, what steps theRespondent has taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Gmrt ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order." 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint herein, insofar as it allegesviolations not found, is hereby dismissed.APPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEES OF PRESTIGE DEVEL-OPMENT COMPANY, GRINNELL COMPANY OF THE PACIFIC, INTERNA-TIONAL INVESTMENT & CONSTRUCTION CORPORATION, PAIS BROTHERSCONSTRUCTION, ST. ANDREWS APARTMENTS, AND A-1 MECHANICAL.CONTRACTING CO.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT induce or encourage employees of Prestige Devel-opment Company, Grinnell Company of the Pacific, or any otheremployer engaged in commerce or an industry affecting commerce,to engage in a strike or refusal in the course of their employmentto use, transport, or otherwise handle or work on any goods, arti-cles,materials, or commodities or to perform any services; orthreaten, coerce, or restrain Prestige Development Company,Grinnell Company of the Pacific, International Investment &Construction Corporation, Pais Brothers Construction, St. An-drews Apartments, or any other person engaged in commerce oran industry affecting commerce, by picketing or threats of picket-ing, where an object of any of the above is either to force or requireany person to enter into an agreement which is prohibited bySection 8 (e) of the Act, or to force or require any person to ceasedoing business with A-1 Mechanical Contracting Co.SPRINKLERS FITTERS UNION LOCAL No. 709 AFFILI-ATED WITI-I THE UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.688-5229, if they have any questions concerning this notice or compli--ance with its provisions.